Yesawich, Jr., J.,
dissents and votes to reverse in the following memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent and vote to reverse. As the majority acknowledges, the issue presented on this appeal is dissimilar from that raised in Matter of Bernstein (266 App Div 459, affd 292 NY 617). There, all that needed to be resolved was whether a city marshal performed a governmental function and was exempt, under the statutory scheme then extant, from liability for unemployment insurance for his own employees. Language in that opinion labeling the city marshals employees of New York City was superfluous. It seems obvious that city marshals who maintain their own offices, employ their own staff, pay their own expenses, set their own schedules, derive their own income from fees, and over whom the State lacks any control whatsoever respecting the manner in which their work is to be performed, possess all the classic indicia of independent contractors. To hold otherwise defies reality; to base that holding on an inept dictum is, in my view, an unwarranted application of the doctrine of stare decisis. “If * * * adherence to precedent offers not justice but unfairness, not certainty but doubt and confusion, it loses its right to survive, and no principle constrains us to follow it” (Bing v Thunig, 2 NY2d 656, 667).